IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT




                            No. 00-10171



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
v.

JAMAR EUGENE BIRKS,

                                               Defendant-Appellant.


          Appeal from the United States District Court
                for the Northern District of Texas
                          (4:99-CR-171-G)

                         February 12, 2001

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jamar Eugene Birks appeals his conviction

for possession of cocaine base with intent to distribute, in

violation of 21 U.S.C. § 844(a) on the ground that the district

court erroneously denied his motion to suppress the cocaine base

discovered in his car. Specifically, Birks contends that the manner

in which he was seized, which ultimately led to the search of his




     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. Rule 47.5.4.
car   and    the   discovery    of   the    evidence    at    issue   here,1    was

unreasonable, as defined by the Fourth Amendment. We cannot agree.

Assuming that the police “seized” Birks when they rushed his car,

they clearly had probable cause based on a violation of the Texas

traffic law proscribing the parking of a vehicle more than 18

inches from the curb.2 Their “seizure” was not executed “in an

extraordinary manner, unusually harmful to an individual’s privacy

or even physical interests,”3 so we conclude that it comports with

the   strictures     of   the   Fourth     Amendment.        His   conviction   is

therefore

AFFIRMED.




      1
       To summarize, seven or eight uniformed members of the Fort
Worth Police Department, who were investigating drug and
prostitution complaints, were patrolling a high-crime area in which
such activities were common at night when they noticed that a car
later found to belong to Birks was parked more than 18 inches from
the curb in violation of Texas traffic law. They also noticed that
the person in the driver seat (Birks) was conversing with another
man who was leaning into the driver’s side window. Suspecting drug
activity, the police parked their van at an angle to Birks’s car so
that their headlights would illuminate his car.      The uniformed
officers exited the van and rapidly approached Birks’s car,
ordering the two men to show their hands. When questioned, Birks
fled but was quickly apprehended.      His car was then searched
incident to his arrest for evading detention and a bag of crack
cocaine was discovered.
      2
          Whren v. United States      517 U.S. 806, 813 (1996).
      3
          Id. at 817.